DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-8, 12-18 and 20 in the reply filed on October 4, 2022 is acknowledged.  The traversal is on the ground(s) that the embodiments are considered illustrative and not restrictive.  This is not found persuasive because size changes of the perforations, particularly from one end of the plate to another end is a mutually exclusive characteristic of the plate.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 12-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by So et al. (US 5,538,077, herein So).
In regards to claim 1, So discloses
A heat exchanger (Fig.1) comprising:
a first plate (24), a second plate (26), and a perforated plate (38) having a plurality of openings (between sinusoidal projections), the perforated plate sandwiched between the first plate and the second plate (Fig.2);
the first plate having
a first plate central planar surface (28) having an internal face and an opposing external face;
a first plate peripheral wall (32) having a first end and a second opposing end (ends on either side of the width), the first plate peripheral wall coupled at or extending from the first end to and extending from a peripheral edge of the internal face of the first plate central planar surface (Fig.2); wherein the first plate central planar surface and the first plate peripheral wall together define an inlet chamber (Fig.2); and
an inlet (34) permitting fluid flow on to the internal face of the central planar surface; and
the second plate having
a second plate central planar surface (28) having an internal face and an opposing external face;
a second plate peripheral wall (32) having a first end and a second opposing end (ends on either side of the width), the second plate peripheral wall coupled at or extending from the first end to and extending from a peripheral edge of the internal face of the second plate central planar surface (Fig.2), the second plate peripheral wall extending towards the first plate (Fig.2); wherein the second plate central planar surface and the second plate peripheral wall together define an outlet chamber (Fig.2); and
an outlet (34) permitting fluid to exit from the heat exchanger;
wherein the first plate and the second plate are in a face to face relation with the first plate internal face facing the second plate internal face (Fig.2), and wherein the first plate, the second plate, and the perforated plate are coupled and define a fluid passage for flow of a heat exchanger fluid from the inlet to the outlet (Figs.1 and 2).
In regards to claim 2, So discloses protuberances or ribs (36) extending from the internal face of the first plate central planar surface.
In regards to claim 3, So discloses a plurality of ribs (36) extending from the inner face of the first plate central planar surface, the plurality of ribs positioned along the length of the first plate from proximate a first end of the first plate to proximate an opposing second end of the first plate (Fig.2).
In regards to claim 4, So discloses that the perforated plate has a plurality of nozzles (provided by the sinusoidal pattern), and each nozzle has an opening (between the sinusoidal projections), to provide the plurality of openings.
In regards to claim 5, So discloses that each nozzle is shaped to promote fluid to flow from the inlet chamber to the outlet chamber (Fig.3).
In regards to claim 6, So discloses a plurality of dimples (provided by the sinusoidal pattern) extending from the perforated plate.
In regards to claim 7, So discloses that a first portion of the dimples extend from a first face of the perforated plate in a first direction towards the first plate, and a second portion of the dimples extend from an opposing second face of the perforated plate in a second direction towards the second plate, the second direction being opposed to the first direction (Figs.3 and 4).
In regards to claim 8, So discloses a plurality of ribs (36) extending from the inner face of the first plate central planar surface, the plurality of ribs positioned along the length of the first plate from proximate a first end of the first plate to proximate an opposing second end of the first plate (Fig.2); a plurality of dimples (provided by the sinusoidal pattern) extending from the perforated plate, wherein a first portion of the dimples extend from a first face of the perforated plate in a first direction towards the first plate (Fis.3 and 4), and wherein at least one of the dimples of the first portion is in contact with an end (connected to the planar portion of the inner face) of one of the plurality of the ribs, the end of one of the plurality of ribs being proximate to the perforated plate (Fig.3 and 4).
In regards to claim 12, So discloses a first plate flange (30) coupled at or extending from the second end of the first plate peripheral wall, the first plate flange extending away from the central planar surface; and a second plate flange (30) coupled at or extending from the second end of the second plate peripheral wall, the second plate flange extending away from the central planar surface of the second plate (Fig.2).
In regards to claim 13, So discloses that a portion of the perforated plate is in contact with and sandwiched between the first plate flange and the second plate flange (Fig.9).
In regards to claim 14, So discloses
A system (Fig.1) having a battery cell (So’s heat exchanger is part of a motor vehicle, which includes battery cells) in contact (as part of a cooling system inside a motor vehicle, the heat exchanger and battery cells are in thermal contact) with a heat exchanger (10), the heat exchanger comprising:
a first plate (24), a second plate (26), and a perforated plate (38) having a plurality of openings (between sinusoidal projections), the perforated plate sandwiched between the first plate and the second plate (Fig.2);
the first plate having
a first plate central planar surface (28) having an internal face and an opposing external face;
a first plate peripheral wall (32) having a first end and a second opposing end (ends on either side of the width), the first plate peripheral wall coupled at or extending from the first end to and extending from a peripheral edge of the internal face of the first plate central planar surface (Fig.2); wherein the first plate central planar surface and the first plate peripheral wall together define an inlet chamber (Fig.2); and
an inlet (34) permitting fluid flow on to the internal face of the central planar surface; and
the second plate having
a second plate central planar surface (28) having an internal face and an opposing external face;
a second plate peripheral wall (32) having a first end and a second opposing end (ends on either side of the width), the second plate peripheral wall coupled at or extending from the first end to and extending from a peripheral edge of the internal face of the second plate central planar surface (Fig.2), the second plate peripheral wall extending towards the first plate (Fig.2); wherein the second plate central planar surface and the second plate peripheral wall together define an outlet chamber (Fig.2); and
an outlet (34) permitting fluid to exit from the heat exchanger;
wherein the first plate and the second plate are in a face to face relation with the first plate internal face facing the second plate internal face (Fig.2), and the first plate, the second plate, and the perforated plate are coupled and define a fluid passage for flow of a heat exchanger fluid from the inlet to the outlet (Figs.1 and 2).
In regards to claim 15, So discloses protuberances or ribs (36) extending from the internal face of the first plate central planar surface.
In regards to claim 16, So discloses that the perforated plate has a plurality of nozzles (provided by the sinusoidal pattern), and each nozzle has an opening (between the sinusoidal projections), to provide the plurality of openings.
In regards to claim 17, So discloses a plurality of dimples (provided by the sinusoidal pattern) extending from the perforated plate.
In regards to claim 18, So discloses a plurality of ribs (36) extending from the inner face of the first plate central planar surface, the plurality of ribs positioned along the length of the first plate from proximate a first end of the first plate to proximate an opposing second end of the first plate (Fig.2); a plurality of dimples (provided by the sinusoidal pattern) extending from the perforated plate, wherein a first portion of the dimples extend from a first face of the perforated plate in a first direction towards the first plate (Fis.3 and 4), and wherein at least one of the dimples of the first portion is in contact with an end (connected to the planar portion of the inner face) of one of the plurality of the ribs, the end of one of the plurality of ribs being proximate to the perforated plate (Fig.3 and 4).
In regards to claim 20, So discloses a first plate flange (30) coupled at or extending from the second end of the first plate peripheral wall, the first plate flange extending away from the central planar surface; and a second plate flange (30) coupled at or extending from the second end of the second plate peripheral wall, the second plate flange extending away from the central planar surface of the second plate (Fig.2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/Examiner, Art Unit 3763